Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings were submitted on June 4, 2020 which are acknowledged and being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 7-9, 12-17, 19, 21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…a first lower conductive pattern filling the first trench and including first and second valley areas that are spaced apart from each other in a first direction parallel to an upper surface of the substrate, the first and second valley areas are recessed toward the substrate; a second interlayer insulating film disposed on the first interlayer insulating film and including a second trench that exposes at least portion of the first lower conductive pattern, and an upper conductive pattern filling the second trench and including an upper barrier film and an upper filling film disposed on the upper barrier film, wherein the upper conductive pattern at least partially fills the first valley area.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 49-50, 53-59 and 62-65 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest an integrated circuit inter alia the limitations “…a light enhancement feature on at least portions of at least two of each of the other exterior surfaces of said diode, wherein said other exterior surfaces are at least partially integral to components of said light emitting diode that are distinct from the diode component integral to said first exterior surface, said light enhancement features being selected from the group consisting of shaping, texturing, and reflectors; ohmic contacts in a lateral orientation, each of said ohmic contacts directly on a first side of an active region said light emitting diode, each of said ohmic contacts on a respective one of the exterior surfaces having a light enhancement feature; an active region formed from the Group III nitride material system; wherein one of said light enhancement features comprises a reflector; wherein one of said exterior surfaces is on the bottom of said light emitting diode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        April 27, 2022